Citation Nr: 1105642	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  04-00 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for headaches, to include as 
secondary to in-service chickenpox.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from July 1951 to July 
1955.

In March 1956, the Veteran filed a claim for service connection 
for constant headaches.  In a May 1956 rating decision, the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the claim, noting that he was 
treated in service for an acute condition of chickenpox, which 
was not considered to be productive of residuals such as 
headaches.

After being notified of the May 1956 denial, the Veteran 
submitted a June 1956 statement and indicated that he wished to 
appeal the May 1956 decision denying his claim for service 
connection for headaches.  Thereafter, the RO sent the Veteran a 
June 1956 letter and enclosed a VA Form P-9.  The RO indicated 
that in order for the appeal to be considered by the Board on the 
basis of the entire record of the case, the enclosed VA Form P-9 
(completed with signature, claim number, and present address) was 
to be promptly returned to the office.  When the Veteran did not 
respond to the June 1956 letter or send in a completed VA Form P-
9 as requested, the RO took no further action concerning this 
matter.

The Veteran attempted to reopen his claim for service connection 
for headaches, claimed as secondary to in-service chickenpox, in 
January 2002.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision by 
the RO, which denied the Veteran's application to reopen the 
previously denied claim for service connection for headaches for 
failure to submit new and material evidence.

In May 2004, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a copy of the 
transcript of that hearing is of record.  During that hearing, 
the Veteran raised a claim regarding whether the RO's May 28, 
1956 rating decision denying service connection for headaches 
contained clear and unmistakable error.  As that issue was not 
currently on appeal, it was referred to the RO for appropriate 
action.  

In an October 2004 decision, the Board denied the Veteran's 
application to reopen the previously denied claim for service 
connection for headaches for failure to submit new and material 
evidence.

The Veteran appealed the October 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an October 2005 Joint Motion for Remand, it was noted that the 
Board did not address whether the Veteran's June 1956 submission 
constituted an application for review on appeal to the VA 
Administrator.  In a November 2005 Order, the Court vacated the 
October 2004 Board decision and remanded this matter to the Board 
for readjudication.  Thereafter, in a March 2007 decision, the 
Board continued the denial of the Veteran's application to reopen 
the claim of service connection for headaches, finding that the 
Veteran did not properly appeal the May 1956 rating decision and 
it became final.

The Veteran appealed the March 2007 Board decision to the Court.  
In a June 2007 statement of record, the Veteran's representative 
again raised a claim regarding whether the RO's May 28, 1956 
rating decision denying service connection for headaches 
contained clear and unmistakable error.  As that issue was not 
currently on appeal, it was again referred to the RO for 
appropriate action.

In a March 2008 Joint Motion for Remand, it was noted that the 
Board failed to provide an adequate statement of the reasons and 
bases for its conclusion that the Veteran failed to perfect his 
appeal from the May 1956 rating decision.  In a March 2008 Order, 
the Court vacated the March 2007 Board decision and remanded this 
matter to the Board for readjudication.

In an August 2008 decision, the Board considered whether the June 
1956 statement submitted by the Veteran could be construed as a 
timely appeal (or a request for review on appeal to the VA 
Administrator as it was defined in 1956).  It found that the June 
1956 statement was tantamount to a request for review on appeal 
to the VA Administrator under governing regulations effective 
during 1956.  See Veteran's Regulation No. 2(a), Part II, §§ I - 
XI (1933); 38 C.F.R. §§ 3.333, 19.2 (1956).  Thereafter, the 
Board denied the Veteran's claim for entitlement to service 
connection for headaches on a de novo basis.

The Veteran appealed the August 2008 Board decision to the Court.  
In an April 2009 Joint Motion for an Order Partially Vacating and 
Remanding the Board Decision, the parties requested that the 
August 2008 Board decision be partially vacated to the extent 
that the Board denied the appellant's claim for service 
connection for headaches, including as secondary to in-service 
chickenpox.  In an April 2009 Order, the Court partially vacated 
the August 2008 Board decision and remanded this matter to the 
Board for readjudication.  In August 2009, the Board remanded the 
claim to the RO, via the Appeals Management Center (AMC), for 
further development consistent with the Joint Motion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's June 1955 discharge examination report notes that 
he had frequent headaches since having the chickenpox in May 
1955; however, a preponderance of the evidence is against a 
finding that the Veteran's current complaints of headaches are 
related to military service, to include in-service chickenpox.


CONCLUSION OF LAW

A headache disability was not incurred in or aggravated by 
military service, to include in-service chickenpox.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  

In this case, the Veteran's request to reopen the previously 
denied claim for service connection for headaches was received in 
January 2002.  Thereafter, he was notified of the general 
provisions of the VCAA by the RO in correspondence dated in 
February 2002 and August 2009.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim, identified his duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  Thereafter, 
the claim was reviewed and a supplemental statement of the case 
(SSOC) was issued in December 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to this matter was provided in the August 
2009 letter.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records, 
certificates of attending physicians (dated in 1956), and VA 
treatment records have been obtained and associated with his 
claims file.  The Veteran has also been provided with a VA 
examination in December 2009, along with a July 2010 supplemental 
medical opinion, to assess the current nature and etiology of his 
claimed headaches. 

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations - Service Connection

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion 
over another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2010).

Legal Analysis

The Veteran asserts that his current headaches are related to 
having chickenpox during military service.  Specifically, he 
contends that his current headaches were caused or aggravated by 
the high fever he had while hospitalized with chickenpox in May 
1955.  He claims that he has had continuous problems with 
headaches since then.

The Veteran's service treatment records reflect that he was 
hospitalized for twelve days with chickenpox in May 1955.  Five 
days after admission it was noted that his temperature was down 
and the rash was drying.  Seven days after admission, it was 
noted that he had no complaints.  The June 1955 Report of Medical 
Examination at discharge indicated that the Veteran's head, face, 
neck, and scalp were normal.  On the Notes and Significant or 
Interval History, it was noted that the Veteran had the 
chickenpox in 1955 and still had frequent headaches.  The 
Veteran's service treatment records are otherwise unremarkable 
for headaches.

The Veteran was discharged from active duty in July 1955.  In 
March 1956, he filed a claim for service connection for headaches 
and indicated that he had been treated for this problem at 
Edwards Air Force Base (AFB) in October 1952.  A May 1956 letter 
from Edwards AFB indicates that no clinical records were found 
for the Veteran.  

A March 1956 Certificate of Attending Physician was completed by 
Dr. R.W.B.  The Veteran's symptoms included headache, anorexia, 
and abdominal discomfort since discharge.  There were no serious 
abnormal physical findings.  The Veteran was being treated with 
Vitamin B, Phenobarbital (a sedative used to treat anxiety), and 
aspirin. 

An April 1956 Certificate of Attending Physician that was 
completed by Dr. C.E.C.  It was noted that the Veteran had 
developed chickenpox shortly before being discharged from 
service, and that he stated that he had not felt well since then.  
He complained of loss of appetite, nervousness, and mild 
insomnia.  The physician indicated that the Veteran was being 
treated with Doriden (a sedative used to treated insomnia) and 
Reserpine (an antipsychotic used to treat agitation in people 
with mental disorders).

In a May 1956 rating decision, the RO denied service connection 
for headaches, finding that the Veteran's episode of chickenpox 
was acute and not considered to be productive of residuals such 
as headaches.

In January 2002, the Veteran requested that his previously denied 
claim for service connection for headaches be reopened.  He 
stated that he had suffered with headaches ever since having the 
chickenpox in 1955.

A February 2002 VA outpatient treatment note indicated that the 
Veteran complained of having intermittent headaches for 50 years.  
He said that inactivity triggered the headaches.  A staff 
physician noted that the Veteran had a history of hypertension 
and that his blood pressure was 180/100.  The impression was 
hypertension and the Veteran was advised to follow a low salt 
diet.  He was also prescribed Tenormin and HCTZ 
(hydrochlorothiazide) to treat high blood pressure.

In his March 2003 notice of disagreement, the Veteran stated that 
he had headaches ever since having the chickenpox in 1955 and 
that they were getting worse.  He also said that his chickenpox 
came back in 1981.  

VA outpatient treatment records dated from February 2002 to June 
2008 reflect that the Veteran was treated primarily for 
uncontrolled hypertension and glaucoma.  In May 2002, he denied 
having headaches.  In January 2003, he complained of relatively 
mild headaches since service.  He associated the onset with high 
fever and chickenpox in 1955 and said that this recurred in the 
1980s.  A staff physician noted that the Veteran's skull series 
was normal.  He was advised to avoid fried food and red meat.  In 
January 2005, he denied having headache.  In June 2005, the 
Veteran complained of having occasional headaches.  His blood 
pressure was 170/97 and it was noted that he had uncontrolled 
hypertension.  He was prescribed Lopressor, HCTZ, Procardia, and 
Zocor (used to treat high blood pressure and high cholesterol).  
In June 2008, he complained of headache when trying to 
concentrate.  It was noted that his blood pressure had been high 
and he had had a cough for a long time.  His medication regimen 
was adjusted to improve blood pressure control.  

In a November 2009 statement, the Veteran's friend (D.G.) said 
that the Veteran was different after returning from service.  He 
said the Veteran complained about having headaches a lot and was 
always frowning and taking aspirin.

The report of the December 2009 VA examination for neurological 
disorders indicates that the Veteran said that he had two or 
three headaches per week, which he treated with over-the-counter 
Tylenol.  He said that he had experienced headaches since having 
chickenpox in service.  It was noted that the Veteran also was 
being treated for hypertension and glaucoma, and had a "stroke" 
nine months prior to the examination that resulted in left-sided 
weakness.  On physical examination, it was noted that he had 
moderate memory deficit, which appeared adequate considering his 
age and for an elderly individual with hypertension, glaucoma, 
and recent stroke.  Neurological examination was otherwise 
normal.  The diagnosis was frequent headaches and the examiner 
opined that it was "less than likely" that the Veteran's 
complaints of frequent headaches were related to the chickenpox 
he contracted in military service.

The claims file indicates that the AMC considered the December 
2009 VA examiner's opinion inadequate because the examiner did 
not provide a rationale and did not render an opinion as to 
whether the Veteran's headaches were related to any events during 
service.  In July 2010, the claims file was returned to VA 
Medical Center (VAMC) for a supplemental opinion; however, the 
physician who conducted the December 2009 VA examination was 
unavailable.  Dr. D.B. reviewed the Veteran's claims file and 
rendered an opinion based on the Veteran's records, a review of 
the medical literature, and 30 years of experience as a 
neurologist.  Dr. D.B. opined that it was "less likely than 
not" that the Veteran's headaches were more than very 
temporarily aggravated by chickenpox and that such increase was 
not chronic or long-lasting.  The physician also noted that there 
was no record of any events occurring during military service 
that might have resulted in the onset of headaches.  Therefore, 
Dr. D.B. opined that it was "less likely than not" that any 
event occurring during military service caused or aggravated any 
current headache disability.

At the outset, the Board acknowledges that the Veteran is 
competent to describe pain related to his claimed headache 
disorder.  See 38 C.F.R. § 3.159(a)(2) (2010) (defining 
"competent lay evidence").  However, statements from the Veteran 
that he has experienced constant headaches since 1955 are not 
credible.  A review of the claims file reflects that he has 
described these headaches as "occasional" and "intermittent".  
He has also stated that the onset of the headaches was in 1955 
and that they recurred in the 1980s.  These statements do not 
reflect a continuity of symptomatology since 1955.  Moreover, the 
Board notes that while the Veteran sought treatment for headaches 
in 1956, the claims file does not reflect any complaints or 
treatment for chronic headaches until February 2002 - over 46 
years later.  Furthermore, the treatment records in February 2002 
suggest that the Veteran's headaches were associated with his 
uncontrolled hypertension rather than of service origin.  Thus, 
continuity of symptomatology has not been established by either 
the clinical record or the Veteran's own statements.  

As regards the etiology of the Veteran's current headaches, the 
Board points out that the only medical evidence of record weighs 
against the claim.  In this regard, the VA outpatient treatment 
records dated from February 2002 to June 2008, while not 
definitive, suggest that the Veteran's headaches were caused by 
uncontrolled hypertension.  Moreover, the December 2009 VA 
examiner and Dr. D.B. both opined that the Veteran's current 
headaches were not related to chickenpox.  Dr. D.B. further 
opined that there was also no relationship between the Veteran's 
current headaches and any event during service.  The Board finds 
Dr. D.B.'s opinion to be persuasive because it is based on a 
review of the claims folder, subjective history of the Veteran, 
and supported by an articulated medical rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is 
the factually accurate, fully articulated, sound reasoning for 
the conclusion that contributes to the probative value to a 
medical opinion).  Although Dr. D.B. did not physically examine 
the Veteran, the Board notes that the December 2009 VA 
examination did not result in any physical findings associated 
with headaches.  

The Board notes that the Veteran himself believes that his 
headaches were caused by the chickenpox he had during his active 
service.  In this regard, the Board acknowledges Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a 
lay person may speak as to etiology in some limited circumstances 
in which nexus is obvious merely through lay observation, such as 
a fall leading to a broken leg.  Here, however, the question of 
causation extends beyond an immediately observable cause-and-
effect relationship and, as such, the Veteran is not competent to 
address etiology in the present case.  

Although the Board has considered the written statements of the 
Veteran, his representative, and his friend (D.G.), to the extent 
that any such lay statements are being offered to answer the 
question of whether the Veteran's claimed headaches are related 
to service, such evidence must fail.  Such matters are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the Veteran and the other 
individuals are laypersons without the appropriate medical 
training or expertise, they are not competent to render probative 
(i.e., persuasive) opinions on these medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the etiology of the 
Veteran's claimed headaches have no probative value.

For the foregoing reasons, the claim for service connection for 
headaches must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
competent and persuasive evidence to support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for headaches, to include as secondary to in-
service chickenpox, is denied.


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


